FIFTH DIVISION
                          MCFADDEN, C. J.,
      MCMILLIAN, P. J., and SENIOR APPELLATE JUDGE PHIPPS

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                      March 6, 2020




In the Court of Appeals of Georgia
 A19A1866. CRITTENDEN v. CRITTENDEN.

      MCFADDEN, Chief Judge.

      This appeal challenges the dismissal of the appellant’s complaint for divorce.

Because the appellant failed to meet his burden of showing that he was domiciled in

Georgia for the six months preceding the filing of the complaint, the trial court did

not err in dismissing the action for lack of subject matter jurisdiction. We therefore

affirm the judgment below.

      1. Facts and procedural posture.

       Alan and Mariko Crittenden were married in 2004 in Japan, where Alan

Crittenden was stationed as a member of the United States armed forces. The couple

has two minor children, one born in 2011 and the other in 2014. In May 2018, while

still stationed in Japan, Alan Crittenden filed a complaint for divorce in the Superior
Court of Cherokee County, Georgia, claiming that he had been a continuous resident

of Georgia for more than the six months immediately preceding the filing of the

complaint. The following month, in June 2018, he left Japan for a new military

posting in Maryland, while Mariko Crittenden and the children stayed in Japan.

      Mariko Crittenden moved to dismiss the divorce complaint on various grounds,

including lack of subject matter jurisdiction due to Alan Crittenden not having been

a bona fide resident of Georgia during the six months before filing the complaint. In

the motion, Mariko Crittenden averred that Alan Crittenden does not have a single

fixed place of abode in Georgia and has never submitted any evidence of any physical

address for such an abode in Cherokee County. In response to the motion, Alan

Crittenden stated that he had listed Georgia as his home of record with the military

and had filed taxes in Georgia, but he did not indicate any address for an actual

residence in Georgia. The trial court granted the motion to dismiss, finding, among

other things, that it lacked jurisdiction because Alan Crittenden had not shown that

he was a bona fide resident of Georgia for the six months immediately preceding the

filing of the complaint as required by OCGA § 19-5-2. Alan Crittenden appeals.1


      1
       Alan Crittenden states in an appellate brief to this court that he has also filed
a divorce action in Maryland.

                                           2
      2. Jurisdiction.

      Alan Crittenden contends that the trial court erred in dismissing his complaint

for lack of jurisdiction.2 We disagree.

              OCGA § 19-5-2 . . . provides in pertinent part that “no court shall
      grant a divorce to any person who has not been a bona fide resident of
      this state for six months before the filing of the petition for divorce.” As
      we have explained before, the party petitioning for a divorce bears the
      burden to prove that he was a bona fide resident of Georgia for the time
      required by OCGA § 19-5-2, and to carry that burden, the petitioner
      must show that he was domiciled in Georgia for the six months
      preceding his filing of the petition. We also have explained that, to show
      such domicile, the petitioner must prove that he maintained actual
      residence in Georgia during the relevant time and that he had an intent
      at that time to remain in Georgia indefinitely.

Black v. Black, 292 Ga. 691, 692 (1) (740 SE2d 613) (2013) (citations and

punctuation omitted). See also Padron v. Padron, 281 Ga. 646 (641 SE2d 542)

(2007) (“As used in OCGA § 19-5-2, ‘resident’ means ‘domicilary.’”) (citation

omitted). “[T]hat domicile refers to a single fixed place of abode with the intention

of remaining there indefinitely, or the single fixed place of abode where a person

intends to return, even though the person may in fact be residing elsewhere[.]” Abou-

Issa v. Abou-Issa, 229 Ga. 77, 78 (189 SE2d 443) (1972). Accord Sastre v. McDaniel,

      2
      We note that a dismissal for lack of subject matter jurisdiction is not a ruling
on the merits and such dismissal is without prejudice. See Gale v. Hayes
Microcomputer Products, 192 Ga. App. 30, 32 (3) (383 SE2d 590) (1989).

                                           3
293 Ga. App. 671, 673 (1) (667 SE2d 896) (2008) (noting that domicile refers to a

single fixed place of abode where a person intends to remain indefinitely or return to

if residing elsewhere).

      In the instant case, the record supports the trial court’s finding that the

appellant did not meet his burden of showing that he has maintained an actual

residence – a single fixed place of abode – in Georgia where he intends to remain

indefinitely. See Black, supra at 693 (1) (“So long as any evidence appears in the

record to support these findings, we must accept them.”). We acknowledge that

appellant testified that, until he joined the military, he lived in his parents’ home in

Cherokee County, Georgia; that he has since lived where he was stationed; and that

he has never established any other residence. But the appellant has not identified, let

alone cited any evidence in the record showing that home or any other place to be a

single fixed place of abode in Georgia where he intends to remain indefinitely or

return to after residing elsewhere. As the trial court noted, although the appellant

provided copies of tax returns, those returns did not claim a Georgia address and

instead showed only an overseas post office box. Based on the record before us, we

find that the trial court “properly dismissed the case [since,] under the . . . evidence,

[the appellant] simply [has not shown that he] had [an actual] residence in [Georgia]

                                           4
that [he] could claim as [his] domicile.” Conrad v. Conrad, 278 Ga. 107, 110 (597

SE2d 369) (2004).

      3. Remaining enumerations.

      Because of our holding above, we need not address the appellant’s remaining

enumerations of error.

      Judgment affirmed. McMillian, P. J., and Senior Appellate Judge Herbert E.

Phipps concur.




                                       5